Olivek, Chief Judge:
The appeals for reappraisement enumerated in schedules “A” and “B,” hereto attached and made a part hereof, involve certain automobiles, exported from Germany and entered at the port of Cleveland, Ohio.
Stipulated facts, upon which the appeals have been submitted, establish that the proper basis for appraisement of the merchandise covered thereby is statutory foreign value and that such value for the merchandise covered by the invoices with the entries involved in the appeals for reappraisement, enumerated in said schedule “A,” is the invoice unit values, less inland freight charges and commission; for the merchandise covered by the invoices with the entries involved in the appeals for reappraisement, enumerated in said schedule “B,” except reappraisement R60/8246, is the invoice unit values; for the merchandise described on one of the invoices with reappraisement B60/8246 as “5 Orel Olympia Caravan” and “8 Opel Olympia Rek-ord” is the invoice unit value, less inland freight charges and commissions; and for the merchandise described as “120 Used Volks-wagens & Mercedes,” on the other invoice with reappraisement R60/8246, is the invoice unit value.
Judgment will be rendered accordingly.